DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-36 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of “determining at least one of a set of alternate live input streams or a set of alternate pre-encoded media assets, and at least one of associated alternate live media output manifests or associated alternate pre-encoded media asset manifests, based on one or more parameters and metadata associated with an existing first disparate live media output stream that is streamed on a media player;  transmitting, based on an indicator in an existing first disparate live media output stream manifest associated with the existing first disparate live media output stream, alternate content options to the media player receiving a response corresponding to a selection of at least one of an alternate live input stream from the set of alternate live input streams or an alternate pre-encoded media asset from the set of alternate pre-encoded media assets; and Page 3 of 19Application No.: 16/985,444Reply to Office Action of September 3, 2021 inserting an alternate live input stream manifest associated with the selection of at least one of the alternate live input stream or the alternate pre- encoded media asset manifest associated with the selection of the alternate pre- encoded media asset as a next programming media content into the existing first disparate live media output stream manifest associated with the existing first disparate live media output stream”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421